COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Manuel Carrasco-Flores a/k/a Nelson          '
 Flores-Carrasco,                                             No. 08-13-00231-CR
                                              '
                            Appellant,                          Appeal from the
                                              '
 v.                                                           362nd District Court
                                              '
 The State of Texas,                                        of Denton County, Texas
                                              '
                           State.              '             (TC# F-2012-2660-D)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until November 18, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Teresa S. Ward, Court Reporter for the 362nd District

Court, for Denton County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before November 18, 2013.

       IT IS SO ORDERED this 23rd day of October, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.